Citation Nr: 1707698	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema, to include as secondary to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from October 1969 to March 1972. 
This matter is before the board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2004 decision, the Board denied service connection for emphysema on the basis that new and material evidence had not been submitted.  The Veteran appealed the Board's March 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated November 2005, the Court vacated that part of the Board's decision and remanded it for compliance with a joint motion for remand (JMR).  The JMR noted the Veteran was entitled to readjudication of the August 1999 rating decision which had previously denied his claim for entitlement to service connection for emphysema on the basis that it was not well grounded.   

This appeal was previously before the Board in July 2016.  The appeal was remanded in part to obtain a VA examination.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the July 2016 Board remand a September 2016 VA examination was obtained.  The examiner noted that the Veteran had been smoking cigarettes since age 14 and was diagnosed with emphysema in 1999.  The examiner concluded that the Veteran's in-service asbestos exposure did not predispose him to emphysema because there is no evidence that asbestos can predispose someone to emphysema.  The examiner included a hyperlink for an article that addressed occupational lung diseases.  The examiner also concluded the Veteran's in-service asbestos exposure did not aggravate his emphysema because there is no evidence that the Veteran had emphysema prior to his active service.  The July 2016 Board remand also requested that the examiner provide an opinion as to whether the Veteran's service-connected pleural scarring caused or aggravated his emphysema.  The examiner concluded that the Veteran's emphysema was not caused by his pleural scarring because it does not cause emphysema.  The examiner provided what appears to be a list of risk factors for emphysema, which included smoking, but did not mention pleural scarring.  

The Board finds the opinions provided by the September 2016 VA examiner to be inadequate.  As to the Veteran's in-service asbestos exposure the examiner concluded that it did not predispose him to emphysema because there is no evidence that it predisposes one to emphysema.  The examiner included a hyperlink for an article that discusses occupational lung disease but did not provide an explanation of the article's significance.  The Board finds this rationale inadequate because it did not provide a thorough explanation.  Moreover, the examiner later in his opinion cites exposure to fumes, dust, and pollutants as risk factors for emphysema but did not discuss whether asbestos fits into any of those categories, and could therefore predispose the Veteran for emphysema.  

The Board also finds the examiner's rationale for his conclusion that the Veteran's emphysema was not aggravated by his in-service asbestos exposure is inadequate.  The examiner noted the Veteran had not been diagnosed with emphysema until after his separation from active duty.  However, later in the opinion the examiner asserts that the Veteran's emphysema was caused by his cigarette smoking, adding that the Veteran had been smoking since age 14, indicating he was exposed to an emphysema risk factor prior to his enlistment.  Thus, although the Veteran was not diagnosed with emphysema until after his separation from active service, this alone does not preclude him from having had the disease during his active service.  The Board also notes the examiner noted the Veteran had been diagnosed with emphysema in 1999; however, evidence in the claims file indicates he had been diagnosed prior to then.  See, November 1984 Veteran Statement, May 1994 VA treatment record, and July 1998 Veteran Statement.  Therefore, the examiner seemingly based his conclusion on an inaccurate fact.  Thus, the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether the Veteran's in-service asbestos exposure predisposed him for, or aggravated, his emphysema.  

The July 2016 Board remand also requested that the examiner provide an opinion as to whether the Veteran's service-connected pleural scarring caused or aggravated his emphysema.  The examiner's rationale for concluding that the Veteran's service-connected pleural scarring did not cause his emphysema was because "pleural scarring does not cause emphysema" followed by a list of things that are emphysema risk factors to include smoking, age, occupational exposure to fumes or dust, and exposure to pollutants.  The examiner did not explain why the listed risk factors preclude the possibility of pleural scarring causing emphysema.  Moreover, the examiner did not provide an opinion as to whether the Veteran's service-connected pleural scarring aggravated his emphysema as requested by the July 2016 Board remand.  Thus, the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether the Veteran's service-connected pleural scarring caused or aggravated his emphysema.  

Additionally, it appears the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the above development contact the VA examiner who examined the Veteran in September 2016 in connection with his claim for service-connection for emphysema and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on a review of the claims file, the examiner must provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service asbestos exposure, or any other incident of service, led to his development of emphysema? 

The examiner should consider and discuss the significance of the following:

(i)  the Cleveland Clinic Disease Management Occupational Lung Disease article cited in the September 2016 VA examination; 

(ii)  the Mayo Clinic article noting occupational exposure to fumes and exposure to indoor and outdoor pollution as emphysema risk factors cited in the September 2016 VA examination;  

(iii)  the September 2016 VA examination notation that the Veteran began smoking as early as age 14; 

(iv)  the November 1984 and July 1998 Veteran statements indicating that he had been tested for, and diagnosed with, emphysema; and 

(v)  the May 1994 VA treatment record noting a diagnosis of emphysema.  

(b) If the answer to (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's emphysema was caused by his service-connected pleural scarring? 

(c)  If the answers to (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's emphysema was aggravated by his service-connected pleural scarring? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the September 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


